Exhibit 10.23

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), dated as of May 20,
2019 (the "Second Amendment Effective Date"), is made by SUN HYDRAULICS
CORPORATION, a Florida corporation (the "Borrower"), the Guarantors (as defined
in the Credit Agreement (as hereinafter defined)), each of the Lenders (as
defined in the Credit Agreement), and PNC Bank, National Association, as
Administrative Agent for the Lenders (in such capacity, the "Administrative
Agent").

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to that certain Amended and Restated
Credit Agreement dated as of November 22, 2016, as amended by that certain First
Amendment, Consent and Joinder to the Credit Agreement dated as of April 1, 2018
(as further amended, restated modified or supplemented, the "Credit Agreement";
except as set forth in this Amendment, defined terms used herein shall have the
meanings given to them in the Credit Agreement);

WHEREAS, the Borrower has requested that, as of the Second Amendment Effective
Date, the Lenders amend certain terms of the Credit Agreement as set forth
herein; and the Lenders are willing to do so upon and subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.Amendments to Credit Agreement.

(a)The following new definitions are hereby inserted in Section 1.1 of the
Credit Agreement in alphabetical order:

"Permitted Foreign Subsidiary Investments shall mean Investments by any Loan
Party in any foreign Subsidiary of such Loan Party that is not a Loan Party; for
the purpose of repatriating earnings provided that:

(i)in connection with such Investment in such foreign Subsidiary, such Loan
Party receives (simultaneously with or prior to the making of such Investment)
cash dividends or loan proceeds from a parent company of such foreign Subsidiary
in an amount equal to or greater than the amount of such Investment less up to
$100,000 (provided that such lesser amount is retained solely by such parent of
such foreign Subsidiary);

(ii)except as otherwise provided in clause (iii) below, any part of such
Investment in the form of intercompany loans shall be documented by an
intercompany note in the form attached to the Second Amendment as Exhibit A, or
otherwise on terms and conditions satisfactory to the Administrative Agent;

 

--------------------------------------------------------------------------------

 

(iii)the outstanding amount of any part of such Investment not evidenced by an
intercompany loan satisfying item (ii) above shall not be in excess of
$25,000,000 when aggregated with the outstanding amount of any other Permitted
Foreign Subsidiary Investments of the nature permitted by this item (iii); and

(iv)the Loan Parties shall deliver to the Administrative Agent evidence of such
Permitted Foreign Subsidiary Investment in form and substance satisfactory to
the Administrative Agent within fifteen (15) Business Days after consummation
thereof.  

"Permitted Intercompany Investments shall mean Investments by any Subsidiary
that is not a Loan Party in any Loan Party or any other Subsidiary."

"Second Amendment  shall mean that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, by and among the Borrower, the
Guarantors party thereto and the Administrative Agent."

"Second Amendment Effective Date shall mean May 20, 2019."

(b)Section 8.2.1 [Indebtedness] of the Credit Agreement is hereby amended by (A)
deleting "and" from clause (viii); (B) replacing "purposes." at the end of
clause (ix) with "purposes; and"; and (C) inserting the following clause (x)
immediately following clause (ix):

 

"(x)

(A) Indebtedness of a Subsidiary that is not a Loan Party to another Subsidiary
that is not a Loan Party provided that the Subsidiary debtor of such
Indebtedness is not a debtor to a Loan Party pursuant to a Permitted Foreign
Subsidiary Investment transaction and (B) Indebtedness of a foreign Subsidiary
incurred in connection with a Permitted Foreign Subsidiary Investment and due to
a Loan Party;"

(c)Section 8.2.4 [Loans and Investments] of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

"8.2.4

Loans and Investments.  Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time make or suffer to remain outstanding any
loan or advance to, or purchase, acquire or own any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest in,
or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:

 

(i)

trade credit extended on usual and customary terms in the ordinary course of
business;

 

(ii)

advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

2

--------------------------------------------------------------------------------

 

 

(iii)

Permitted Investments;

 

(iv)

Permitted Acquisitions in compliance with Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and investments permitted pursuant to Section
8.2.9 [Subsidiaries, Partnerships and Joint Ventures];

 

(v)

loans, advances and investments in other Loan Parties;

 

(vi)

Permitted Foreign Subsidiary Investments; and

 

(vii)

Permitted Intercompany Investments."

2.General.

(a)Conditions Precedent. The Loan Parties, the Administrative Agent and the
Lenders acknowledge and agree that the amendments set forth herein shall only be
effective upon the occurrence of all the following conditions precedent:

(i)Amendment.  The Loan Parties, the Administrative Agent and the Required
Lenders shall have executed and delivered this Amendment to the Administrative
Agent.

(ii)USA Patriot Act Diligence.  Administrative Agent and each Lender shall have
received, in form and substance acceptable to Administrative Agent and each
Lender such documentation and other information requested in connection with
applicable "know your customer" and anti-money laundering rules and regulations,
including the USA Patriot Act.

(iii)Fees.  The Borrower shall have paid to the Administrative Agent any costs
and expenses of the Administrative Agent, including without limitation,
reasonable fees of the Administrative Agent's counsel in connection with this
Amendment.

(iv)Miscellaneous.  The Administrative Agent shall have received such other
documents, agreements, instruments, deliverables and items reasonably deemed
necessary by the Administrative Agent.

(b)Representations, Warranties and Covenants.  The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:

(i)the Borrower's and Guarantors' obligations under the Credit Agreement are and
shall remain secured by the Collateral, pursuant to the terms of the Credit
Agreement and the other Loan Documents;

(ii)the Borrower and each of the Guarantors possesses all of the powers
requisite for it to enter into and carry out the transactions of the Borrower
and such Guarantor referred to herein and to execute, enter into and perform the
terms and conditions of this Amendment, the Credit Agreement and the other Loan
Documents to which it is a party and any other documents contemplated herein
that are to be performed by the Borrower or such Guarantor; any and all actions
required or necessary pursuant to the Borrower's or such Guarantor's

3

--------------------------------------------------------------------------------

 

organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by the Borrower and such Guarantor of the
terms and conditions of this Amendment; the officers of the Borrower and each
Guarantor executing this Amendment are the duly elected, qualified, acting and
incumbent officers of such Loan Party and hold the titles set forth below their
names on the signature lines of this Amendment; and such execution, delivery and
performance will not conflict with, constitute a default under or result in a
breach of any applicable law or any agreement, instrument, order, writ,
judgment, injunction or decree to which the Borrower or such Guarantor is a
party or by which the Borrower or such Guarantor or any of its properties is
bound, and that all consents, authorizations and/or approvals required or
necessary from any third parties in connection with the entry into, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment, the Credit Agreement, the other Loan Documents and the
transactions contemplated hereby have been obtained by the Borrower and such
Guarantor and are full force and effect;

(iii)the Loan Parties and their Subsidiaries possesses all of the powers
requisite for it to enter into and carry out the Permitted Foreign Subsidiary
Investment consummated as of the date hereof and to execute, enter into and
perform the terms and conditions of each to which it is a party evidencing the
Permitted Foreign Subsidiary Investment consummated as of the date hereof; any
and all actions required or necessary pursuant to the such Loan Party's or
Subsidiary's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by the Loan Parties and their
Subsidiaries of the terms and conditions of the Permitted Foreign Subsidiary
Investment consummated as of the date hereof; and the consummation of the
Permitted Foreign Subsidiary Investment as of the date hereof will not conflict
with, constitute a default under or result in a breach of any applicable law or
any agreement, instrument, order, writ, judgment, injunction or decree to which
the such Loan Party or such Subsidiary is a party or by which such Loan Party or
such Subsidiary or any of its properties is bound, and that all consents,
authorizations and/or approvals required or necessary from any third parties in
connection with the entry into, delivery and performance by such Loan Party and
such Subsidiary of the terms and conditions of the Permitted Foreign Subsidiary
Investment consummated as of the date hereof have been obtained and are full
force and effect;

(iv)this Amendment, the Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

(v)the Loan Parties have received all material consents, regulatory approvals
and licenses (including all applicable state and local regulatory bodies)
required to effectuate the transactions to be effective as of the Second
Amendment Effective Date;

(vi)consummation of the transactions to be effective as of the Second Amendment
Effective Date will not result in a violation of any applicable legal or
regulatory prohibitions or restrictions;

4

--------------------------------------------------------------------------------

 

(vii)all representations and warranties made by the Borrower and each Guarantor
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in the case of any such representation and warranty that
is qualified by materiality or reference to Material Adverse Change, in all
respects), except for representations and warranties which (i) specifically
refer to an earlier date which shall have been true and correct in all material
respects as of such earlier date referred to therein, and (ii) are qualified by
materiality which will be true and correct in all respects and the Borrower and
each Guarantor has complied with all covenants and undertakings in the Credit
Agreement and the other Loan Documents;

(viii)this Amendment is not a substitution, novation, discharge or release of
the Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the other Loan Documents, all of which shall and are intended to remain in
full force and effect;

(ix)no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
other Loan Documents;

(x)no Material Adverse Change has occurred since December 29, 2018; and

(xi)the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

(c)Incorporation into the Credit Agreement and other Loan Documents.  This
Amendment shall be incorporated into the Credit Agreement by this reference and
each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  The term "Loan Documents" as defined in the Credit Agreement shall
include this Amendment.

(d)Severability.  If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

(e)Successors and Assigns.  This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that neither the Borrower nor any Guarantor may
assign, transfer or delegate its duties and obligations hereunder.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment, the Credit
Agreement or any of the other Loan Documents, it being the intention of the
parties hereto that this Amendment and all of its provisions

5

--------------------------------------------------------------------------------

 

and conditions are for the sole and exclusive benefit of the Borrower, the
Guarantors, the Administrative Agent and the Lenders.

(f)Reimbursement of Expenses.  The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

(g)Counterparts.  This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

(h)Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof.  No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

(i)Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

(j)No Novation.  This Amendment amends the Credit Agreement, but is not intended
to constitute, and does not constitute, a novation of the Obligations of the
Borrower and/or the Guarantors under the Credit Agreement or any other Loan
Document.

(k)Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.

(l)Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the State of Florida and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

BORROWER:

SUN HYDRAULICS CORPORATION,
a Florida corporation

By: ________________________________
Name:Tricia Fulton
Title:Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

GUARANTORS:

ENOVATION CONTROLS, LLC,
an Oklahoma limited liability company

 

By:

Sun Hydraulics Corporation,
its managing member

By: ________________________________
Name:Tricia Fulton
Title:Chief Financial Officer

SUN HYDRAULICS, LLC,
a Florida limited liability company

 

By:

Sun Hydraulics Corporation,
its sole manager

By: _______________________________
Name:Tricia Fulton
Title:Chief Financial Officer

 

FASTER, INC.,
an Ohio corporation

By:
Name:Tricia Fulton
Title:Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

By: ________________________________
Name:John M. Astrab IV
Title:Vice President

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

[LENDER]

By:
Name:
Title:

 